 

Exhibit 10.9

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT is dated this 25th day of March 2005,
among Peoples Community Bancorp, Inc., a Delaware corporation (the
“Corporation”), Peoples Community Bank, a Federally chartered savings bank and
wholly owned subsidiary of the Corporation (the “Bank”), and Frederick L.
Darlington (the “Executive”).  The Corporation and the Bank are collectively
referred to as the “Employers.”

WITNESSETH

WHEREAS, the Executive is presently an officer of each of the Employers;

WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employers is terminated under specified circumstances;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1.             Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

(a)           Annual Compensation.  The Executive’s “Annual Compensation” for
purposes of this Agreement shall be deemed to mean the average level of
compensation paid to the Executive by the Employers or any subsidiary thereof
during the most recent five taxable years preceding the Date of Termination (or
such shorter period as the Executive was employed), and which was included in
the Executive’s gross income for tax purposes, including but not limited to the
Executive’s salary, bonuses and all other amounts taxable to the Executive
pursuant to any employee benefit plans of the Employers.

(b)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses), final
cease-and-desist order or material breach of any provision of this Agreement. 
For purposes of this paragraph, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interests of the Employers.

(c)           Change in Control of the Corporation.  “Change in Control of the
Corporation” shall mean a change in control of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”), or any successor thereto, whether or not the Corporation is registered
under the Exchange Act; provided that, without limitation, such a change in
control shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 25% or more of the
combined voting power of the Corporation’s then outstanding securities; or
(ii) during any period of two


--------------------------------------------------------------------------------


consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Corporation cease for any reason to constitute at
least a majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

(d)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.

(e)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in the Notice of Termination.

(f)            Disability.  Termination by the Employers of the Executive’s
employment based on “Disability” shall mean termination because of any physical
or mental impairment which qualifies the Executive for disability benefits under
the applicable long-term disability plan maintained by the Employers or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.

(g)           Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive following a
Change in Control of the Corporation based on:

(i)                                     Without the Executive’s express written
consent, the failure to elect or to re-elect or to appoint or to re-appoint the
Executive to the office of Senior Vice President and General Counsel of the
Employers or a material adverse change made by the Employers in the Executive’s
functions, duties or responsibilities as Senior Vice President and General
Counsel of the Employers;

(ii)                                  Without the Executive’s express written
consent, a material reduction by the Employers in the Executive’s base salary as
the same may be increased from time to time or a material reduction in the
package of fringe benefits provided to the Executive, taken as a whole;

(iii)                               Without the Executive’s express written
consent, the Employers require the Executive to work in an office which is more
than 30 miles from the location of the Employers’ current principal executive
office, except for required travel on business of the Employers to an extent
substantially consistent with the Executive’s present business travel
obligations;

(iv)                              Any purported termination of the Executive’s
employment for Disability or Retirement which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph (i) below; or

(v)                                 The failure by the Employers to obtain the
assumption of and agreement to perform this Agreement by any successor as
contemplated in Section 6 hereof.

(h)           IRS.  IRS shall mean the Internal Revenue Service.

(i)            Notice of Termination.  Any purported termination of the
Executive’s employment by the Employers for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s


--------------------------------------------------------------------------------


employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the
Employers’ termination of the Executive’s employment for Cause, which shall be
effective immediately; and (iv) is given in the manner specified in Section 7
hereof.

(j)            Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to the Employers’ salaried employees.

2.             Benefits Upon Termination.  If the Executive’s employment by the
Employers shall be terminated subsequent to a Change in Control of the
Corporation by (i) the Employers for other than Cause, Disability, Retirement or
the Executive’s death or (ii) the Executive for Good Reason, then the Employers
shall:

(a)           pay to the Executive, in either twelve (12) equal monthly
installments beginning with the first business day of the month following the
Date of Termination or in a lump sum as of the Date of Termination (at the
Executive’s election), a cash severance amount equal to one (1) times the
Executive’s Annual Compensation; and

(b)           maintain and provide for a period ending at the earlier of (i) the
expiration of the remaining term of this Agreement as of the Date of Termination
or (ii) the date of the Executive’s full-time employment by another employer
(provided that the Executive is entitled under the terms of such employment to
benefits substantially similar to those described in this subparagraph (b)), at
no cost to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, disability insurance
and other employee benefit plans, programs and arrangements offered by the
Employers in which the Executive was entitled to participate immediately prior
to the Date of Termination (excluding (y) stock option and restricted stock
plans of the Employers and (z) cash incentive compensation included in Annual
Compensation), provided that in the event that the Executive’s participation in
any plan, program or arrangement as provided in this subparagraph (b) is barred,
or during such period any such plan, program or arrangement is discontinued or
the benefits thereunder are materially reduced, the Employers shall arrange to
provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such plans, programs and arrangements
immediately prior to the Date of Termination.

3.             Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 2 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employers, would constitute a “parachute payment” under Section 280G of
the Code, the payments and benefits payable by the Employers pursuant to Section
2 hereof shall be reduced, in the manner determined by the Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits under Section 2 being non-deductible to either of the
Employers pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code.  The determination of any reduction in
the payments and benefits to be made pursuant to Section 2 shall be based upon
the opinion of independent tax counsel selected by the Employers and paid by the
Employers.  Such counsel shall be reasonably acceptable to the Employers and the
Executive; shall promptly prepare the foregoing opinion, but in no event later
than thirty (30) days from the Date of Termination; and may use such actuaries
as such counsel deems necessary or advisable for the purpose. In the event that
the Employers and/or the Executive do not agree with the opinion of such
counsel, (i) the Employers shall pay to the Executive the maximum amount of
payments and benefits pursuant to Section 2, as selected by the Executive, which
such opinion indicates that there is a high probability do not result in any of
such payments and benefits being non-deductible to the Employers and subject to
the imposition of the excise tax imposed under Section 4999 of the Code and (ii)
the Employers may request, and Executive shall have the right to demand that the
Employers request, a ruling from the IRS as to whether the disputed payments and
benefits pursuant to Section 2 hereof have such consequences.  Any such request
for a ruling from the IRS shall be promptly prepared and filed by the Employers,
but in no event later than thirty (30) days from the date of the opinion of
counsel referred to above, and shall be subject to Executive’s approval prior


--------------------------------------------------------------------------------


to filing, which shall not be unreasonably withheld.  The Employers and
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any such rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.  Nothing contained herein shall result in a reduction of any payments
or benefits to which the Executive may be entitled upon termination of
employment under any circumstances other than as specified in this Section 3, or
a reduction in the payments and benefits specified in Section 2 below zero.

4.             Mitigation; Exclusivity of Benefits.

(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.

(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.

5.             Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

6.             Assignability.  The Employers may assign this Agreement and their
rights and obligations hereunder in whole, but not in part, to any corporation,
bank, savings association or other entity with or into which either of the
Employers may hereafter merge or consolidate or to which either of the Employers
may transfer all or substantially all of its respective assets, if in any such
case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Employers hereunder as fully
as if it had been originally made a party hereto, but may not otherwise assign
this Agreement or their rights and obligations hereunder.  The Executive may not
assign or transfer this Agreement or any rights or obligations hereunder.

7.             Notice.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

To the Employers:

 

Boards of Directors

 

 

Peoples Community Bancorp, Inc.

 

 

Peoples Community Bank

 

 

6100 West Chester Road

 

 

West Chester, Ohio 45069

 

 

 

To the Executive:

 

Frederick L. Darlington

 

 

6356 Spyglass Ridge Drive

 

 

Cincinnati, OH 45230

 

8.             Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Boards of Directors of the Employers to
sign on their behalf.  No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


--------------------------------------------------------------------------------


9.             Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Corporation’s
state of jurisdiction.

10.          Nature of Employment and Obligations.

(a)           Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Employers and the
Executive, and the Employers may terminate the Executive’s employment at any
time, subject to providing any payments specified herein in accordance with the
terms hereof.

(b)           Nothing contained herein shall create or require the Employers to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that the Executive acquires a right to receive benefits from
the Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.

11.          Term of Agreement.  The term of this Agreement shall be for one
year, commencing on the date of this Agreement and, upon approval of the Boards
of Directors of the Employers, shall extend for an additional year on each
annual anniversary of the date of this Agreement.  Prior to the first annual
anniversary of the date of this Agreement and each annual anniversary
thereafter, the Boards of Directors of the Employers shall consider and review
(after taking into account all relevant factors, including the Executive’s
performance) an extension of the term of this Agreement, and the term shall
continue to extend each year if the Boards of Directors approve such extension
unless the Executive gives written notice to the Employers of the Executive’s
election not to extend the term, with such written notice to be given not less
than thirty (30) days prior to any such anniversary date. If the Boards of
Directors of the Employers elect not to extend the term, they shall give written
notice of such decision to the Executive not less than thirty (30) days prior to
any such anniversary date.  If any party gives timely notice that the term will
not be extended as of any annual anniversary date, then this Agreement shall
terminate at the conclusion of its remaining term.  References herein to the
term of this Agreement shall refer both to the initial term and successive
terms.

12.          Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

13.          Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

14.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

15.          Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C.
§1828(k)) and the regulations promulgated thereunder.

16.          Entire Agreement.  This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

Attest:

 

PEOPLES COMMUNITY BANCORP, INC.

 

 

 

 

 

 

 

 

 

 

/s/ John E. Rathkamp

 

By:

 

/s/ Jerry D. Williams

John E. Rathkamp

 

 

 

Jerry D. Williams

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Attest:

 

PEOPLES COMMUNITY BANK

 

 

 

 

 

 

 

 

 

 

/s/ John E. Rathkamp

 

By:

 

/s/ Jerry D. Williams

John E. Rathkamp

 

 

 

Jerry D. Williams

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Frederick L. Darlington

 

 

 

 

Frederick L. Darlington

 


--------------------------------------------------------------------------------